EXHIBIT 10.1

Trimble Navigation Limited Annual Management Incentive Plan

 

1. Definitions:

 

  a. “Company” means Trimble Navigation Limited, a California corporation.

 

  b. “Board of Directors” means the Board of Directors of the Company.

 

  c. “Operating Income” means (i) with respect to a division, operating income
for that division and (ii) with respect to the Company, operating income for the
Company, adjusted for amortization of intangibles, restructuring and infrequent
charges.

 

  d. “Operating Margin” means Operating Income divided by revenue.

 

  e. “Plan” means this Trimble Navigation Limited Annual Management Incentive
Plan.

 

2. Participants: The Chief Executive Officer of the Company (the “CEO”), all of
the vice presidents of the Company and a number of senior-level managers and
individual contributors as nominated by their respective vice presidents and
approved by the CEO.

 

3. Payments earned under the Plan depend upon the Company’s quarterly and annual
Operating Margin, and/or Operating Income, with certain goals and minimum
thresholds for Operating Income as a percentage of revenue, as such goals and
thresholds are established by the CEO and/or the Board of Directors, for each
participant.

 

4. Target payouts, ranging from 10% to 100% of base annual salary for each
participant are determined by the CEO of the Company in conjunction with the
executive officers and the vice presidents of the Company, and approved by the
Board of Directors. The Board of Directors has established a target for the CEO
of 100% of base annual salary.

 

5. The payout under the Plan ranges from zero to 300% of each participant’s
target, upon achievement of each fiscal year’s planned goals based on Operating
Margin and/or Operating Income of a combination of division and/or Company
performance. However, the Board of Directors has determined that the CEO and
certain vice presidents of the Company, including any “covered employees” under
Section 162(m)(3) of the Internal Revenue Code of 1986, as amended, will be
eligible for payouts ranging from zero to 200% of each participant’s target
based upon achievement of Operating Margin or Operating Income goals of a
combination of division and/or Company performance, as applicable, for such
participant. Payments are made on a quarterly basis, ranging from 10% to 17.5%
of target each quarter and the remainder after the close of the respective
fiscal year. All payments are made net of employment, income and other
applicable tax withholding. Participants may be required to remain continuously
employed through a payment date to be entitled to a payout for the applicable
period.

 

6. No payout under the Plan shall be intended to be deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended, and the Plan will
be interpreted accordingly. In this regard, all payouts under the Plan (to the
extent otherwise payable pursuant to the terms of the Plan) shall be made no
later than 2-1/2 months following the end of the year in which the payout is no
longer subject to a substantial risk of forfeiture.

 

7. The Plan shall continue in effect, from year to year, until terminated or
amended by the Board of Directors.